Citation Nr: 0119776	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-45 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating actions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a January 1999 decision the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection an acquired psychiatric disorder, to 
include PTSD (severance of service connection for anxiety 
having been sustained by the Board in 1977, and reopening 
having been denied by the Board in 1990 and by the RO in 
March 1991).  It was also determined by the Board in 1999 
that the claims for service connection for a dermatologic 
disorder and for a gastrointestinal disorder were not well 
grounded.  Thereafter, the veteran appealed only the issue of 
reopening of service connection for a psychiatric disorder to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) which noted that any appeal 
as to the denials of service connection for dermatologic and 
gastrointestinal disorders was abandoned.  As to the 
application to reopen the claim for service connection for an 
acquired psychiatric disorder, the Court vacated the January 
1999 Board decision and remanded the case to the Board.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder, 
including PTSD, was last denied by the RO in a March 1991 
rating action and although notified of that decision and of 
his appellate rights, the veteran did not file a timely 
appeal.  

2.  Since the March 1991 decision denying service connection 
for PTSD, the additional evidence, not previously considered, 
is so significant that it must be considered de novo in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of March 1991 which denied 
reopening of the claim for service connection for PTSD and of 
which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2000).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was notified of a March 1991 rating decision 
denying reopeninginf of a claim for service connection for 
PTSD but no appeal was taken from that rating action.  Under 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991) & Supp. 2000) and 38 
C.F.R. §§ 3.104, 20.302(a) (2000) a rating action which is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.  New and material evidence is 
jurisdictional and if not submitted the Board is without 
jurisdiction to adjudicate the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  If reopened, and the duty to 
assist is met, the claim is adjudicated de novo.  

In the first step, reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  If 
no new evidence is submitted, no analysis of materiality is 
required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 
(1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence 
can be material if it provides a more complete picture of 
circumstances surrounding the origin of an injury or 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) (en 
banc).  

In the reopening context, the benefit of the doubt doctrine 
in 38 U.S.C.A. § 5107(b) (West 1991) is not applicable unless 
the threshold burden of submitting new and material evidence 
to reopen has been met.  While the benefit of the doubt 
doctrine lowers the reopening threshold, it cannot take the 
place of the standard for reopening.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  

Old Evidence

The evidence on file at the time of the March 1991 rating 
action included the service medical records (SMRs) which 
reflected treatment for anxiety.  Post service VA and private 
records in the 1960s and 1970s reflect diagnoses of anxiety 
reaction and schizophrenia.  In March 1977, the VA director, 
Mental Health and Behavior Sciences Service, opined that the 
correct diagnosis of the veteran's disorder was a chronic 
anxiety reaction, but it was not related to the transitory 
symptoms noted during service.  A private physician reported 
in 1977 that he had treated the veteran for nervousness since 
approximately October 1965.  VA outpatient treatment (VAOPT), 
hospitalization, and examination records since 1990 reflect 
diagnoses of generalized anxiety disorder, PTSD, and 
schizophrenia. 

New Evidence

In pertinent part, the new evidence includes a report of a 
March 20001 examination of the veteran by Miguel Cruz Lopez, 
a psychologist, who reported that the veteran related having 
suffered life threatening stressors during military service 
and currently having sleep disturbance, nightmares, and 
flashbacks of events in Vietnam.  The diagnoses were PTSD and 
an antisocial personality disorder.  

Analysis

Here, the new evidence reflects that the veteran relates 
inservice combat stressors and currently has symptoms 
consistent with, and which were the basis for, a diagnosis of 
PTSD.  Accordingly, the new evidence is of such significance 
that it must be considered together with the evidence 
previously on file on a de novo basis.  Thus, the application 
to reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD is allowed.  


ORDER

The application to reopen the claim for service connection 
for PTSD is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It was previously held in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)) that 
upon reopening a previously denied claim, the next step was 
to determine whether the claim was well grounded within the 
meaning of the then 38 U.S.C.A. § 5107(a) (West 1991).  
However, the VCAA eliminated the concept of a well-grounded 
claim and redefined the VA obligation with respect to the 
duty to assist, superceding the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) that the duty to assist did not attach 
until after a well grounded claim was submitted.  Thus, the 
requirement that following reopening there must next be an 
adjudication of whether the reopened claim is well grounded 
is no longer valid.  Rather, the claim is to be adjudicated 
de novo, and with application of the benefit-of-the-doubt 
rule, after first assuring that the duty to assist, as 
expanded by the VCAA, has been met.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

There are on file diagnoses of an anxiety disorder, PTSD, and 
schizophrenia.  Also, there is a statement on file from a 
private physician to the effect that schizophrenia was 
diagnosed within the first post service year.  Further, it 
appears that the veteran is receiving Social Security 
disability benefits and, thus, any documents pertaining to an 
award of such benefits, as well as any underlying medical 
records supporting that award, are relevant.  

The veteran's DD 214 and service personnel records reflect 
that he served in the Republic of Vietnam for 4 or 4 1/2 months 
and his military occupational specialty was a stevedore.  His 
service records do not reflect that he was awarded any 
decorations commonly associated with participation in combat.  

In Zarycki v. Brown, 6 Vet. App. 91, 97-100 (1993) it was 
held that the evidence necessary to establish the occurrence 
of a recognizable stressor during service will vary depending 
on whether the veteran engaged in combat with the enemy and 
that where a veteran did not, corroboration of stressors was 
required.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that he was awarded the Purple Heart, Combat 
Infantryman's Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
C.F.R. § 3.304(f) (2000). 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor to cause PTSD is a medical 
determination.  See also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In Cohen v. Brown, 10 Vet. App. 128 (1997) it was 
noted that the VA had adopted a final rule, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996) revising the diagnostic criteria for mental disorders 
from the Diagnostic and Statistical Manual for Mental 
Disorders (DSM), third edition and the third edition, 
revised, to the fourth edition (DSM-IV).  DSM-IV altered the 
criteria for assessing the adequacy of the stressor from an 
objective to a subjective basis. 

Based on the above, the Board concludes that further 
development would be helpful to clarify the veteran's 
psychiatric state and stressor exposure and to ensure that 
adjudication of this matter is based on a complete and 
accurate record. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses of 
all medical care providers who treated the veteran 
for psychiatric disability since discharge from 
military service.  After securing the necessary 
release, the RO should obtain such of these records 
as are not already on file.

2.  The RO should ensure that all VA clinical 
records not previously on file are associated with 
the claims file.  

3.  The RO should take the appropriate steps to 
obtain all documents pertaining to an award of 
Social Security disability benefits, as well as any 
underlying medical records supporting that award.  

4.  The RO should contact the veteran and request 
that he again provide specific details such as to 
the dates, places, units of assignment, and 
circumstances of events he reported as stressors in 
service.  If he recalls any details regarding any 
fellow servicemen in his unit who became 
casualties, this should also be given.  This should 
include the full names of those involved and the 
dates and places of any incidents.  The veteran 
should be advised that this information is vital to 
his claim. 

5.  The RO should review the claims file and 
prepare a summary of the claimed stressor(s) based 
on review of all pertinent documents.  This 
summary, and all supporting documents regarding the 
veteran's claimed stressor(s), should be sent to 
the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197, or other 
appropriate office.  The USASCRUR should be 
requested to certify the occurrence of the 
incident(s) and any indication of the veteran's 
involvement therein.  If unable to provide such 
information, USASCRUR should be asked to identify 
the agency or department that could provide such 
information, if any, and the RO should conduct 
follow-up inquiries accordingly.  

6.  Following the above, the RO must make a 
specific determination, based on the complete 
record, as to whether the veteran was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  In 
rendering this determination, the attention of the 
RO is directed to the law cited in the discussion 
above.  Specifically, the RO must determine whether 
the veteran experienced a stressor or stressors 
during combat.  If the RO determines that the 
record establishes the existence of a stressor or 
stressors, the RO must specify what stressor or 
stressors in service or prior to service it has 
determined are established by the record.  In 
reaching this determination, the RO should address 
any credibility questions raised by the record.  

7.  The veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of 
any psychiatric disability(ies) that he may now 
have and to differentiate, if possible, between any 
symptoms of any acquired psychiatric disability 
from any symptoms, if they exist, of a nonservice-
connected personality disorder.  

The report of examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If there are 
found to be multiple psychiatric disorders, the 
examiner should reconcile the diagnoses and should 
specify which symptoms are associated with each of 
the disorder(s).  If certain symptomatology cannot 
be disassociated from one disorder or the other, it 
should be so specified. 

As to the claim for service connection for PTSD, 
the RO must specify for the examiner the stressor 
or stressors that it has determined are established 
by the record and the examiner must be instructed 
that only those events may be considered for the 
purpose of determining whether the veteran was 
exposed to a stressor in service.  The examination 
report should reflect review of pertinent material 
in the claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify (1) whether each 
alleged stressor, or combination of stressors, 
found to be established by the record by the RO was 
sufficient to produce PTSD; (2) whether the 
remaining diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the current 
symptomatology and one or more of the inservice 
stressors found to be established by the record by 
the RO and found to be sufficient to produce PTSD 
by the examiner.  

As to schizophrenia, the examiner should render an 
opinion or diagnosis as to whether the veteran now 
has schizophrenia and, if so, whether it is of 
service origin or manifested within one year after 
service discharge.  

In reaching a determination as to whether 
schizophrenia manifested within the first year 
after service, the attention of the examiner should 
be drawn to the statements and opinions of the 
private physician who has stated that schizophrenia 
was suspected in October 1965 and diagnosed in June 
1966.  Any diagnosis or opinion reached by the 
examiner should take into account and address this 
statement by a private physician.  

The examination report should include the complete 
rationale for all opinions expressed.  All 
necessary special studies or tests, to include 
psychological testing and evaluation, should be 
accomplished.  The entire claims folder and a copy 
of this REMAND must be made available to the 
examiner prior to the examination.

8.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied. 

9.  Thereafter, the RO should readjudicate the 
claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, the 
appellant and the appellant's representative, 
should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

 



